J-S70023-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                    Appellee           :
                                       :
                  v.                   :
                                       :
JAMIE KIRNON                           :
                                       :
                    Appellant          :    No. 1028 EDA 2014

                 Appeal from the PCRA Order March 5, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0503741-2001

BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*
                                         FILED DECEMBER 12, 2014
CONCURRING STATEMENT BY STRASSBURGER, J.:

      I join the Majority Memorandum.      I write separately to note that

Appellant filed his PCRA petition on June 2, 2011. The record shows that the

PCRA Intake Unit reviewed it on June 22, 2011. However, the PCRA court

did not issue a Pa.R.Crim.P. 907 notice until September 24, 2013, more than

two years later. Such a long delay raises serious questions about whether

justice is being served.




* Retired Senior Judge assigned to the Superior Court.